Sherry Hooper
                             Official Court Reporter for
                             County Court at Law No. 2                         FILED IN
                                  100 West Mulberry                     5th COURT OF APPEALS
                               Kaufman, Texas 75142                         DALLAS, TEXAS
                               972-932-4331 ext. 1155                  12/23/2015 11:04:36 AM
                              Slhooper63@gmail.com                            LISA MATZ
                                                                                Clerk
DATE:         December 23,2015

TO:           Lisa Mate
              Court of Appeals, Fifth District of Texas
              600 Commerce Street, Suite 200
              Dallas, Texas 75202-4653

Re: 05-15-01548-CV, Trial Court Cause No. 15C-0035-2, Jason Sanchez and All Other
Occupants of 2000 Natchez Drive, Forney, Texas 75126 v. American Homes 4 Rent
Eight, LLC

Dear Ms. Mate,

It has come to my attention today that the above numbered and styled case was filed on
appeal December 22,2015. Due to back-dating, my record was to be due November 21,
2015.

Therefore, I would request 30 days to produce the Reporter's Record.

Sincerely,


Sherry Hooper
Official Court Reporter
County Court at Law No. 2